 1
 2
 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 4
                                                                   Jan 21, 2020
 5
                                                                       SEAN F. MCAVOY, CLERK

 6
                          UNITED STATES DISTRICT COURT
 7
                       EASTERN DISTRICT OF WASHINGTON
 8
 9
     UNITED STATES OF AMERICA,
10
                               Plaintiff,         No.    1:20-CR-2001-SAB-1
11
           v.
12
     DOUGLAS PARSLEY,                             ORDER SETTING PRETRIAL
13
                               Defendant.         DEADLINES AND TRIAL DATE
14
15
16
17        PLEASE TAKE NOTICE, as indicated below, the jury trial and pretrial
18 conference in the above captioned matter have been scheduled before Judge Stanley
19 A. Bastian. Counsel for the defense shall notify the Defendant and ensure his
20 attendance.
21        All pretrial motions, including motions in limine and Daubert motions, shall
22 be filed and served on or before January 23, 2020, and noted for hearing at the
23 pretrial conference. Any response to a pretrial motion shall be filed and served in
24 accordance with Local Rule 7.1.
25        The Pretrial Conference is scheduled for February 19, 2020, at 1:30 p.m.,
26 at the United States Courthouse in Yakima, Washington. Counsel shall advise
27 the Court regarding any dispositive change in the status of this case at least five (5)
28 days prior to the pretrial conference.

     ORDER SETTING PRETRIAL DEADLINES AND TRIAL DATE -- 1
 1        All pretrial conferences are scheduled to last not more than thirty (30)
 2 minutes, which each side allotted fifteen (15) minutes to present their own motions
 3 and respond to motions filed by opposing counsel. If any party anticipates requiring
 4 longer than fifteen minutes, that party must notify the Courtroom Deputy at least
 5 seven (7) days prior to the hearing. Any party who fails to provide this notice will
 6 be limited to fifteen (15) minutes.
 7        If a party files any motion that requires an evidentiary hearing and/or requires
 8 the Court to act as a finder of fact, that party must notify the Courtroom Deputy at
 9 least fourteen (14) days prior to the hearing. The parties will coordinate with the
10 Courtroom Deputy to schedule an evidentiary hearing that provides enough time for
11 the parties to present evidence, including witness testimony and exhibits. If the
12 parties anticipate offering witness testimony, the parties shall file with the Court a
13 witness list, together with a brief summary of the proposed testimony, at least seven
14 (7) days prior to the hearing. If the parties anticipate offering or referring to exhibits
15 during the hearing, the parties shall file with the Court a binder of the proposed
16 exhibits, pre-marked for identification, at least seven (7) days prior to the hearing.
17 The Government’s exhibits shall be numbered 1 to 100; Defendant’s exhibits shall
18 be numbered 101 to 200. The parties are encouraged to file their exhibits jointly, so
19 that the Court may quickly refer to all exhibits in one place.
20        Any motion to continue the pre-trial conference or trial shall be filed at the
21 earliest practicable opportunity, but no later than seven (7) days prior to said
22 proceeding. Movant shall provide (1) specific and detailed reasons for the
23 continuance to permit the Court to make the necessary findings; (2) if applicable,
24 Defendant’s signed Speedy Trial waiver; (3) the position of all co-Defendants and
25 opposing counsel; and (4) the proposed new date. Additionally, any motions filed
26 after the pretrial motion deadline will be considered at the pretrial conference.
27        Continuances are not granted absent good cause.
28

     ORDER SETTING PRETRIAL DEADLINES AND TRIAL DATE -- 2
 1       A defendant on pretrial release should expect to be placed into custody
 2 immediately after conviction or change of plea if the provisions of 18 U.S.C. §
 3 3143(a)(2) apply.
 4       Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit lists,
 5 expert witness lists, and summaries of expert testimony shall be filed and served by
 6 all parties on or before seven (7) calendar days prior to trial. This does not modify
 7 the parties’ discovery obligations under Fed. R. Crim. P. 16. Absent an agreement
 8 between the parties or an Order from the Court, the parties’ Fed. R. Crim. P. 16
 9 discovery deadlines shall be governed by Local Criminal Rule 16.
10       The jury trial in this matter is scheduled for March 23, 2020, at the United
11 States Courthouse in Yakima, Washington. Counsel shall appear in court at
12 8:30 a.m. on the first day of trial to address any pending pretrial matters. Jury
13 selection shall begin at 9:00 a.m.
14       The District Court Executive is hereby directed to enter this Order and furnish
15 copies to counsel and the United States Probation Office.
16       DATED this 21st day of January2020.
17
18
19
20
21
                                                  6WDQOH\$%DVWLDQ
22
                                             8QLWHG6WDWHV'LVWULFW-XGJH
23
24
25
26
27
28

     ORDER SETTING PRETRIAL DEADLINES AND TRIAL DATE -- 3
